MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Nov 05 2015, 8:12 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Bryan L. Ciyou                                          Kristina J. Jacobucci
Ciyou & Dixon, P.C.                                     Newby, Lewis, Kaminski & Jones,
Indianapolis, Indiana                                   LLP
                                                        La Porte, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Imre L. Falatovics,                                     November 5, 2015
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        46A03-1412-DR-449
        v.                                              Appeal from the LaPorte Superior
                                                        Court
Amy L. Falatovics,                                      The Honorable Kathleen B. Lang,
Appellee-Petitioner                                     Judge
                                                        Trial Court Cause No.
                                                        46D01-1302-DR-59



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015   Page 1 of 7
                                            Case Summary
[1]   Imre L. Falatovics (“Husband”) appeals the trial court’s amended dissolution

      decree dissolving his marriage to Amy L. Falatovics (“Wife”). The sole

      appealable issue presented for our review is whether the trial court abused its

      discretion when, upon inclusion of additional assets in the marital pot on

      remand as directed by this Court, it divided the marital estate equally. Finding

      no abuse of discretion, we affirm.


                                 Facts and Procedural History
[2]   The relevant facts recited by this Court in the prior appeal of this matter are:

              Wife and Husband were married in 1989. In 2005, Husband’s
              parents conveyed by quitclaim deed two parcels of real estate in
              LaPorte County to Husband and his brother “as joint tenants
              with rights of survivorship” subject to life estates in favor of
              Husband’s parents.


              In February 2013, Wife filed a petition for dissolution of
              marriage. The parties agreed that the value of Husband’s interest
              in one of the parcels (Parcel 1”) was $76,700. They also agreed
              that the value of Husband’s interest in the other parcel (“Parcel
              2”) was $30,000. At the time of the final hearing, Husband’s
              father had passed away. Husband’s mother retained possession
              of the parcels by way of her life estate.


              In December 2013, the trial court issued the dissolution decree,
              finding that as to Parcels 1 and 2, “Husband will never possess
              this land if he predeceases his mother; or if he predeceases his
              brother [and he has not] invested any money, labor, or time into
              the real estate.” The trial court found that Parcels 1 and 2 were
              not marital assets and awarded Husband “any present or future
      Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015   Page 2 of 7
              right, title, and interest in the propert[ies].” The trial court
              equally divided the marital estate, valued at $566,325.


      Falatovics v. Falatovics, 15 N.E.3d 108, 109-10 (Ind. Ct. App. 2014) (citations

      omitted).


[3]   Wife appealed arguing that the trial court erred in excluding from the marital

      estate Husband’s interest in Parcels 1 and 2. Specifically, she argued that

      Husband’s interest in the property was improperly excluded because Husband

      has a present pecuniary interest in the properties. Husband did not file a brief,

      and therefore the panel of this Court to which the case was assigned reviewed

      the trial court’s judgment for prima facie error. Id. at 110.


[4]   This Court agreed with Wife and concluded that Husband’s remainder interest

      in Parcels 1 and 2 represents a present pecuniary interest capable of valuation,

      that value being $106,700 as found by the trial court and agreed upon by the

      parties. Therefore, we concluded that the trial court erred in excluding

      Husband’s interest in Parcels 1 and 2 from the marital pot, reversed that portion

      of the decree, and remanded with instructions to the trial court to include

      Husband’s interest in Parcels 1 and 2 in the marital estate and to redistribute the

      marital assets as it deemed appropriate. Indeed, we noted that the trial court’s

      previous decision to divide the marital pot equally was not based upon a proper

      valuation of the marital estate, and therefore it was the trial court’s prerogative

      to reconsider its division of property in light of our opinion. See id. at 111-12.

      Neither Husband nor Wife sought rehearing or transfer of our opinion, and it

      was certified as final on September 26, 2014.
      Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015   Page 3 of 7
[5]   On November 25, 2014, the trial court issued its Amendment to Dissolution

      Decree. The trial court included Parcels 1 and 2 in the marital estate which

      resulted in a revised total value of $673,025. 1 The trial court then equally

      divided the marital property based upon this revised valuation. 2 Husband now

      appeals.


                                         Discussion and Decision
[6]   We begin by noting that Husband attempts to relitigate several issues that have

      already been conclusively resolved by this Court in our prior opinion issued in

      this matter. Pursuant to the law of the case doctrine, an appellate court’s

      determination of a legal issue binds both the trial court and the appellate court

      in any subsequent appeal involving the same case and substantially the same

      facts. R.R.F. v. L.L.F., 956 N.E.2d 1135, 1142 (Ind. Ct. App. 2011).


               The purpose of the doctrine is to minimize unnecessary
               relitigation of legal issues once they have been resolved by an
               appellate court. Accordingly, all issues decided directly or by
               implication in a prior decision are binding in all further portions
               of the same case. However, we note that the law of the case
               doctrine “is a discretionary tool.” To invoke this doctrine, the
               matters decided in the earlier appeal must clearly appear to be the



      1
        Although included in the marital estate, the trial court did award Husband both properties “free and clear
      of any present or future right, title and interest in the property.” Appellant’s App. at 12; see Falatovics, 15
N.E.3d at 110 (“While the trial court may decide to award a particular asset solely to one spouse as part of its
      just and reasonable property division, it must first include the asset in its consideration of the marital estate to
      be divided.”).
      2
        In the original decree, Husband was ordered to pay wife $155,351.74 for equalization of assets. The
      revised marital asset equalization requires Husband to pay Wife, $208,711.84, which is an additional
      $53,350.10. Appellant’s App. at 13.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015                   Page 4 of 7
              only possible construction of an opinion. Thus, questions not
              conclusively decided in the earlier appeal do not become the law
              of the case. Moreover, statements that are not necessary in the
              determination of the issues presented are dicta, are not binding,
              and do not become law of the case.


      Id. at 1143 (quoting Dutchmen Mfg., Inc. v. Reynolds, 891 N.E.2d 1074, 1082

      (Ind. Ct. App. 2008), trans. denied).


[7]   In the prior appellate decision issued here, this Court specifically concluded that

      Husband’s remainder interest in Parcels 1 and 2, which he holds as a joint

      tenant, represents a present pecuniary interest capable of valuation. Falatovics,
15 N.E.3d at 111. We further concluded that “[t]he parties agreed that the

      value of Husband’s interest in Parcels 1 and 2 was $106,700.” Id. Accordingly,

      we held that the trial court erred in excluding Husband’s interest in Parcels 1

      and 2 from the marital pot, we reversed only that portion of the dissolution

      decree, and we remanded with instructions to the trial court to include such

      interest in the martial estate and to redistribute the estate as it deemed

      appropriate based upon the proper valuation of the estate.


[8]   These statements can be construed as a conclusive determination that Husband

      has a present pecuniary interest in the parcels, with an agreed value of

      $106,700, which should be included in the marital estate. Husband’s attempt to

      relitigate these issues after remand is not well taken. Husband had the

      opportunity to present any legal argument or dispute as to his interest in Parcels

      1 and 2, including the value of such interest, to our Court in the prior appeal,

      yet he chose to not file a brief. He must live with the consequences of that
      Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015   Page 5 of 7
       choice. He is not permitted to bootstrap issues and arguments that were

       available to him, but not raised, in the prior appeal. Moreover, if Husband

       disagreed with our factual or legal analysis in the prior appeal, Husband could

       have sought rehearing or transfer of our opinion. 3 He failed to do so. The law

       of the case doctrine is a discretionary tool which is appropriate to invoke under

       the circumstances presented.


[9]    Thus, the sole appealable issue for our review is whether, upon remand, the

       trial court abused its discretion in dividing the marital property equally. The

       division of marital property is within the sound discretion of the trial court, and

       we will reverse only for an abuse of discretion. Love v. Love, 10 N.E.3d 1005,

       1012 (Ind. Ct. App. 2014). Indiana Code Section 31-15-7-5 creates a rebuttable

       presumption that an equal division of the marital property between the parties is

       just and reasonable. A party challenging the trial court’s division of marital

       property must overcome the strong presumption that the trial court considered

       and complied with the applicable statute, and that presumption is one of the

       strongest presumptions applicable to our consideration on appeal. In re

       Marriage of Bartley, 712 N.E.2d 537, 542 (Ind. Ct. App. 1999).


[10]   Husband has not overcome the strong presumption that the trial court

       considered and complied with the applicable statute in maintaining an equal




       3
         Even if an appellee opts not to file a brief on appeal, if this Court issues a decision adverse to the appellee’s
       interests, Indiana appellate procedures entitle the appellee to petition our supreme court for transfer. See
       Weinberg v. Bess, 717 N.E.2d 584, 589 n.9 (Ind. 1999).

       Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015                   Page 6 of 7
       division of the marital estate in the amended dissolution decree. 4 We find no

       merit in Husband’s implication that the trial court was somehow misled and

       may have “equated the Court of Appeals direction” to requiring an equal

       division of property on remand. Appellant’s Br. at 11. Our opinion clearly

       instructed the trial court to include Husband’s interest in Parcels 1 and 2 in the

       marital estate and to then, based upon the proper valuation of the marital

       estate, “redistribute the marital assets as it deems appropriate.” Falatovics, 15
N.E.3d at 112. Indeed, we even observed that “knowing the numerical split of

       the entire estate might alter the trial court’s view of the appropriateness of its

       property division.” Id. (citation omitted). The directive was not unclear. The

       judgment of the trial court is affirmed.


[11]   Affirmed.


       May, J., and Bradford, J., concur.




       4
         Husband complains that the trial court did not issue special findings and conclusions on remand explaining
       the rationale for its judgment. However, neither party requested such findings from the trial court on remand
       and, even had one of them made such request, we would not find reversible error. The trial court’s judgment
       on remand maintained the equal division of marital property. It is well settled that a trial court need not list
       those statutory factors that do not justify an unequal division of the property, but rather, need only state its
       reasons for deviating from the presumption of an equal division. Helm v. Helm, 873 N.E.2d 83, 90 (Ind. Ct.
       App. 2007).

       Court of Appeals of Indiana | Memorandum Decision 46A03-1412-DR-449| November 5, 2015               Page 7 of 7